SECOND AMENDMENT TO THE FUND ADMINISTRATION SERVICING AGREEMENT THIS SECOND AMENDMENT dated as of the 16th day of October, 2014, to the Fund Administration Servicing Agreement dated as of September 12, 2012, as amended January 25, 2013 (the “Agreement”), is entered into by and between FACTORSHARES TRUST, (the “Trust”) and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the Agreement to add the ISE Cyber Security ETF and to amend the fees; and WHEREAS, Section 11 of the Agreement allows for its amendment by a written instrument executed by all parties. NOW, THEREFORE, the parties agree as follows: Exhibit A of the Agreement is hereby superseded and replaced in its entirety with Amended Exhibit A attached hereto. Amended Exhibit C of the Agreement is hereby superseded and replaced in its entirety with Amended Exhibit C attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. FACTORSHARES TRUST U.S. BANCORP FUND SERVICES, LLC By: /s/ Samuel Masucci, III By: /s/ Michael R. McVoy Name:Samuel Masucci, III Name:Michael R. McVoy Title: President
